Exhibit 5.1 July 15, Vanguard Natural Resources, LLC 7700 San Felipe, Suite 485 Houston, Texas 77063 Re:Vanguard Natural Resources, LLC Registration Statement on Form S-3 Ladies and Gentlemen: We have acted as counsel for Vanguard Natural Resources, LLC, a Delaware limited liability company (the "Company") and certain of its subsidiaries with respect to the preparation of the Registration Statement on FormS-3 (the "Registration Statement") filed on the date hereof with the Securities and Exchange Commission (the "Commission") in connection with the registration by the Company under the Securities Act of 1933, as amended (the "Securities Act"), of the offer and sale by the Company from time to time, pursuant to Rule415 under the Securities Act, of: (1) common units representing limited liability company interests in the Company (the "Common Units"); (2) debt securities, which may be co-issued by VNR Finance Corp., a Delaware corporation ("Finance Co."), in one or more series, consisting of notes, debentures or other evidences of indebtedness (the "Debt Securities"); and (3) guarantees (the "Guarantees") of the Debt Securities by of certain subsidiaries of the Company listed in the Registration Statement as guarantors (the "Guarantors"). The Common Units, Debt Securities and Guarantees are collectively referred to herein as the "Securities." We have also participated in the preparation of each of the Prospectus (the "Prospectus") contained in the Registration Statement to which this opinion is an exhibit.
